 



Exhibit 10.2
SECOND AMENDMENT AGREEMENT
     SECOND AMENDMENT AGREEMENT (this “Agreement”), dated as of March 23, 2006,
by and among (1) Vermont Pure Holdings, Ltd. (“Holdings”), (2) Crystal Rock LLC
(“Crystal Rock”, and together with Holdings, collectively, the “Borrowers”),
(3) Bank of America, N.A. (“Bank of America”) and the other lending institutions
party to that certain Credit Agreement (defined below) as lenders (together with
Bank of America, collectively, the “Lenders”), and (4) Bank of America, as
administrative agent (the “Administrative Agent”) for itself and the other
Lenders with respect to a certain Credit Agreement, dated as of April 5, 2005,
by and among the Borrowers, the Lenders and the Administrative Agent, as amended
by the First Amendment Agreement, dated as of September 1, 2005 (as amended, the
“Credit Agreement”).
WITNESSETH:
     WHEREAS, the Borrowers have requested that the Lenders amend certain terms
and conditions of the Credit Agreement on the terms and conditions set forth
herein; and
     WHEREAS, the parties hereto have agreed to amend certain provisions of the
Credit Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     §1. Definitions. Capitalized terms used herein without definition that are
defined in the Credit Agreement (after giving effect to the amendments thereof
set forth herein) shall have the same meanings herein as therein.
     §2. Ratification of Existing Agreements. All of the Borrowers’ obligations
and liabilities to the Lenders as evidenced by or otherwise arising under the
Credit Agreement, the Notes and the other Loan Documents, are, by the Borrowers’
execution of this Agreement, ratified and confirmed in all respects. In
addition, by the Borrowers’ execution of this Agreement, each Borrower
represents and warrants that it does not have any counterclaim, right of set-off
or defense of any kind with respect to such obligations and liabilities.
     §3. Representations and Warranties. Each Borrower hereby represents and
warrants to the Lenders that all of the representations and warranties made by
the Borrowers in the Credit Agreement, the Notes and the other Loan Documents
are true in all material respects on the date hereof as if made on and as of the
date hereof, except to the extent that such representations and warranties
relate expressly to an earlier date.

 



--------------------------------------------------------------------------------



 



     §4. Conditions Precedent. The effectiveness of the amendments contemplated
hereby shall be subject to the satisfaction on or before the date hereof of each
of the following conditions precedent:
     (a) Representations and Warranties. All of the representations and
warranties made by the Borrowers herein, whether directly or incorporated by
reference, shall be true and correct on the date hereof except as provided in §3
hereof.
     (b) Performance; No Event of Default. Each Borrower shall have performed
and complied in all respects with all terms and conditions herein required to be
performed or complied with by it prior to or at the time hereof, and there shall
exist no Default or Event of Default.
     (c) Corporate or Limited Liability Company Action. All requisite corporate
or limited liability company, as applicable, action necessary for the valid
execution, delivery and performance by each Borrower of this Agreement and all
other instruments and documents delivered by each Borrower in connection
therewith shall have been duly and effectively taken.
     (d) Delivery. The parties hereto shall have executed this Agreement and
delivered this Agreement to the Administrative Agent.
     §5. Amendments to the Credit Agreement.
     (a) Section 11.4 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
     “11.4. Restricted Payments. Neither Borrower will make any Restricted
Payments other than, in the case of Holdings, the repurchase of its common stock
in the open market or through privately negotiated transactions in an aggregate
amount not to exceed 250,000 shares of such common stock and for aggregate
consideration not to exceed $500,000, so long as, at the time of any such
repurchase, no Default or Event of Default has occurred and is continuing or
would result therefrom.”
     (b) Section 18.6(a) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
     “(a) if to the Borrowers, at 45 Krupp Drive, Williston, Vermont 05495,
Attention: Bruce MacDonald or at such other address for notice as the Borrowers
shall last have furnished in writing to the Person giving the notice, with a
copy to, Foley Hoag LLP, 155 Seaport Blvd., Boston Massachusetts, 02210,
Attention: Dean Hanley;”
Each other reference to Cozen O’Connor as Company counsel in any Loan Document
is hereby replaced with a corresponding reference to Foley Hoag LLP, as provided
above.

-2-



--------------------------------------------------------------------------------



 



     §6. Miscellaneous Provisions.
          (a) Upon the amendments herein becoming effective, the Administrative
Agent hereby consents to the election of Peter K. Baker as President and Chief
Executive Officer of Holdings and as a Manager of Crystal Rock in replacement of
Timothy G. Fallon in such capacities and acknowledges and agrees that the
conditions set forth with respect to such replacement in Section 15.1(r) of the
Credit Agreement have been met and that no Default or Event of Default exists
thereunder solely by reason of such replacement.
          (b) The Administrative Agent and the Lenders hereby consent to the
termination by Holdings of that certain Lease of Water Rights, dated November 6,
1997, relating to a water spring in Tinmouth, Vermont (the “Tinmouth Lease”) and
acknowledge and agree that the Collateral Assignment of Lease of Water Rights,
dated April 5, 2005, from Holdings to the Administrative Agent with respect to
the Tinmouth Lease shall be terminated and of no further force or effect upon
the termination of Tinmouth Lease. Holdings will provide the Administrative
Agent with all documentation reasonably requested by the Administrative Agent
with respect to the termination of the Tinmouth Lease.
          (c) Except as otherwise expressly provided by this Agreement, all of
the respective terms, conditions and provisions of the Credit Agreement, the
Notes and the other Loan Documents shall remain the same. The Credit Agreement,
as amended hereby, the Notes and the other Loan Documents shall continue in full
force and effect, and this Agreement and the Credit Agreement shall be read and
construed as one instrument.
          (d) This Agreement is intended to take effect under, and shall be
construed according to and governed by, the laws of the State of New York.
          (e) This Agreement may be executed in any number of counterparts, but
all such counterparts shall together constitute but one instrument. In making
proof of this Agreement it shall not be necessary to produce or account for more
than one counterpart signed by each party hereto by and against which
enforcement hereof is sought. A facsimile of an executed counterpart shall have
the same effect as the original executed counterpart.
[Remainder of page intentionally blank; Signature Pages follow]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be executed in its name and behalf by its duly authorized officer as of the
date first written above.

            VERMONT PURE HOLDINGS, LTD.
      By:   /s/ Peter K. Baker       Name:   Peter K. Baker       Title:   CEO  
    CRYSTAL ROCK LLC
      By:   /s/ Peter K. Baker       Name:   Peter K. Baker       Title:  
Manager    

[Signature Page to Second Amendment Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Matthew S. Latham       Name:   Matthew S. Latham       
Title:   Senior Vice President        BANK OF AMERICA, N.A., as Administrative
Agent
      By:   /s/ Michael R. Langmeyer       Name:   Michael R. Langmeyer       
Title:   Assistant Vice President     

[Signature Page to Second Amendment Agreement]

 



--------------------------------------------------------------------------------



 



            WEBSTER BANK, NATIONAL ASSOCIATION
      By:   /s/ Richard A. O’Brien       Richard A. O’Brien        Senior Vice
President     

[Signature Page to Second Amendment Agreement]

 